                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

CHRISTOPHER ALSOP,                               *
Petitioner                                       *
v                                                *              Civil Action No. PWG-19-971

WARDEN T. S. STEWART,                            *
Respondent                                       *
                                                ***
                                  MEMORANDUM OPINION

        Petitioner Christopher Alsop, an inmate currently confined       at the Federal   Correctional

Institution in Cumberland, Maryland ("FCI-Cumberland"), acting without counsel, filed a Petition

for Writ of Habeas Corpus pursuant to 28 U.S.C.       S 2241,   challenging the validity of the results

of a disciplinary hearing arising from conduct during his confinement at the LSCI-Allenwood.

ECF No.1.      Respondent,   the Warden ofFCI-Cumberland,         moves to dismiss or for summary

judgment.    ECF NO.9. Alsop has responded (ECF Nos. 11, 14, 15) and also filed a "Motion for

Expedition Ruling" (ECF No. 18), which will be denied as moot. Respondent has replied. ECF

No. 13.      Because Alsop cannot prove a violation of his Constitutional rights based on the

undisputed material facts, Respondent's motion, construed as a motion for summary judgment,

shall be granted; and the Petition shall be denied and dismissed.

                                           Background

        Alsop is serving a 30-year sentence, to be followed by 10 years of supervision.          Cerny

Decl., ECF No. 9-2, ,-r 7. On July 12,2018, while housed at LSCI-Allenwood, Alsop was charged

with a Code 113 violation, "Possession of Any Narcotics, Marij uana, Drug, Alcohol, Intoxicants

or Related Paraphernalia Not Prescribed for the Individual by the Medical Staff." ECF No.1-I,

p. 1.
          At the time of the incident, Alsop was housed in a cell with two other inmates, 1. Burke

and Mark Lawrence.      ECF No.1, p. 2. Their room had three lockers and three footlockers.      Id.

Alsop states that on July 11, 2018, after 6:00 p.m. he was called to the unit office. Id. at 2. He

was working on a legal case and left his legal documents and two personal letters on his bed. Id.

When he reported to the unit office, he was placed in the special housing unit overnight for a

medical trip the following morning. Id. He returned to LCSI-Allenwood on July 12, 2018. Id.

While he was out, Alsop's       roommate, Mark Lawrence, placed Alsop's         personal items in

Lawrence's locker to avoid disciplinary actions for failing to keep their area neat. Id. at 4; ECF

No.1-I,    p. 12; ECF No. 11-3, p. 2 (Lawrence Affidavit dated 1/20/2019). Alsop alleges that

Lawrence testified at the disciplinary hearing that the medication was prescribed to him, found in

his locker, and that Alsop's papers were in Lawrence's locker. ECF No.1, p. 3,4.

          On July 12, 2018, at approximately 9:00 a.m., Kevin Vincenzes searched Alsop's cell.

ECF NO.1-I, pp. 1,4.      During the search, Vincenzes found, in a locker and footlocker, several

unauthorized items including: homemade dumbbells, homemade locker organizer, pornographic

photographs, unauthorized pillows, a water cooler with milk, "Allupurinol 100 mg tablets in an

improperly labeled medication bottle without an inmate name on the label" and "Indomethacin 50

mg. capsules in an improperly labeled medication bottle without an inmate name on the label." Id.

at 1. Vincenzes determined that the locker containing the medications belonged to Alsop because

Alsop's personal items including mail and legal documents with his name and registration number

on them wereJound in the locker. Id. Vincenzes also determined that the prescription drugs found

in the locker were not prescribed to Alsop by medical staff. Id.; see also ECF No.1-I,       p. 21.

Accordingly,    Alsop was charged with a Code 113 violation "Possession          of any narcotics,

marijuana, drugs, alcohol, intoxicants, or related paraphernalia, not prescribed for the individual



                                                 2
by the medical staff' and a Code 305 violation for "Possession of anything not authorized for

retention or receipt by the inmate, and not issued to him through regular channels." ECF No.1-I,

p.2.

         Alsop was given the incident report the following day. Id. at 1. On July 13, 2018, the Unit

Discipline Committee (UDC) reviewed the charges. Id. Alsop refused to make a statement and

displayed a poor attitude. Id.; ECF No. 9-6. In ligh( of the seriousness of the charges, the UDC

referred the matter to a Disciplinary Hearing Officer (DHO). ECF No.1-I,                         p. 1. Alsop was

advised of his rights before the DHO. Id. at 2.

         A hearing was held before DHO Todd W. Cemeyon                      August 8, 2018. Alsop was again

advised of his rights and afforded the opportunity to defend himself. Id. At the hearing, Alsop

waived his right to have a staff representative. !d. Alsop testified that he did not have a lock for

his foot locker and knew it was not locked. lId. He accused Vincenzes of lying that the medications

were in his locker and claimed he was set up by medical staff. Id. Alsop also submitted a written

statement in his defense, wherein he suggested that one of his cellmates may have left their

medication on top of a locker in the cell. Id. Alsop also complained that the incident report did not

reflect whether any of the other lockers were searched or explain where the medication or other

contraband was found.ld.

         Both of Alsop's cellmates testified during the hearing. ECF No.1-I, p. 3; ECF No. 9-2, ~

10. Lawrence testified to Alsop's good character. He also t~stified that while he never locked his

locker, his two cellmates did. !d. Lawrence also testified that the medications found belonged to

him and that he found the label for the gout medication stuck to a deck of cards in his locker but



         Contradicting this statement, in his opposition response, Alsop states that "When Alsop is present in the unit
he don't lock his locker but when he leaves the unit for work and gone for 3 hour[s] Alsop do[es] lock his locker ... "
ECF No. 11, p. 6. Alsop claims that since he was present in the unit on July 11, 2018, his locker was not locked. /d.
He speculates that Burke or the unit officer could have locked his locker. /d.

                                                          3
did not know how it got there. ECF No.1-I,       p. 3. Contrary to Alsop's assertion, there is no

evidence that Lawrence testified before the DHO hearing that he placed Alsop's mail and legal

materials in his, Lawrence's locker, and/or that the items were found in Lawrence's locker. Id.

Burke testified that none of his lockers were locked and he did not believe Alsop locked his locker

all the time. !d.

        Additional evidence considered by the DHO included: Alsop's written statement, the

medication summary for Alsop, which showed the medications found in the cell were not

prescribed to him (ECF No.1-I,       p. 21), email correspondence    dated July 12, 2018 from a

pharmacist   explaining the use of the medications (ECF No. 1-1, p. 20), and photographs of the

seized medication (ECF No.1-I, p. 22). ECF No.1-I, pp. 3-4; ECF No. 9-2, ~ 10.

        The DHO did not find Alsop's claim that he was being set up credible. ECF No.1-I, p. 4.

The DHO further found that Vincenzes did not have anything personally to gain by falsifying the

details of the search. Id. Additionally, while Alsop claimed that it was possible the medication

was found on top of a locker, Vincenzes stated in the incident report that the items were found in

a locked locker he personally searched and which contained mail and legal documents bearing

Alsop's name. Id. The DHO also found that Lawrence's statement that the discovered medications

were '''his' only solidified the fact Alsop should not have been in possession." Id. In regard to

Burke's testimony, the DHO found that Burke's belief that Alsop only sometimes locked his locker

neither hindered or aided Alsop's defense. Id.

        The DHO found that Alsop's possession, in his locked locker, of prescription medications

not prescribed to him supported the charged act of Code 113. Id. The lesser charge was expunged

as the DHO was not convinced all of the items listed would fit in the locked locker. Id. The DHO

considered the evidence and found that the "greater weight of evidence" supported a finding that



                                                 4
Alsop committed the prohibited act of possessing drugs not prescribed to him and avers that his

decision was based solely on the evidence presented at the hearing. ECF No.1-I,      p. 4; ECF No.

9-2, ,-r,-r10, 12. The DHO sanctioned Alsop with 30 days of disciplinary segregation and the loss

of 40 days of good time credits. ECF NO.1-I, p. 4.

       Alsop seeks restoration of the good time credits and expungement of his record. ECF No.

1, p. 5. Alsop claims that the DHO's decision was based on insufficient evidence because the

record is "devoid of evidence that the findings of the disciplinary board were without support."

ECF No.1, ,-r32. Alsop claims that the DHO relied on "photographic evidence that only showed

a picture of [his] roommate Mark Lawrence's          gout medication" and "an email which only

described what kind of medication [he] took." ECF No.l,,-r 23. The crux of Alsop's claim is that

the evid~nce was insufficient to demonstrate that he was in possession of his cellmate's prescribed

medication. He asserts that "there is no dispute some of [his] personal items [were] found inside

of a locker with' his roommate's prescribed medication" (ECF No. 1-2, p. 2) but contends, based

upon the affidavit of Lawrence, executed six months after the DHO hearing, that Lawrence put

Alsop's personal items in his locker to avoid disciplinary violation.

                                       Standard of Review

       Respondent filed its motion as a Motion to Dismiss, or in the alternative, for summary

judgment, and submitted evidence for the Court's review; Alsop has not requested an opportunity

for discovery; and I will consider the evidence in my analysis. Accordingly, the motion is

construed properly as a motion for summary judgment. See Fed. R. Civ. P. 12(d); Walker v. Univ.

of Md. Med. Sys. Corp., No. CCB-12-3151, 2013 WL 2370442, at *3 (D. Md. May 30, 2013);

Ridgell v. Astrue, No. DKC-I0-3280, 2012 WL 707008, at *7 (D. Md. Mar. 2, 2012).




                                                 5
        Summary judgment is proper when the moving party demonstrates, through "particular

parts of materials     in the record, including       depositions,   documents,   electronically   stored

information, affidavits or declarations, stipulations . . . , admissions, interrogatory answers, or

other materials," that "there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law."       Fed. R. Civ. P. 56(a), (c)(1)(A); see Baldwin v. City of

Greensboro,    714 F.3d 828, 833 (4th Cir. 2013). If the party seeking summary judgment

demonstrates that there is no evidence to support the nonmoving party's case, the burden shifts to

the nonmoving party to identify evidence that shows that a genuine dispute exists as to material.

facts. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 585-87 & n.l 0 (1986).

The existence of only a "scintilla of evidence" is not enough to defeat a motion for summary

judgment. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251 (1986). Instead, the evidentiary

materials submitted must show facts from which the finder of fact reasonably could find for the

party opposing summary judgment. Id. The Court considers the undisputed facts, in the light most

favorable to Petitioner.

                                              Analysis

        Prisoners retain rights under the Fourteenth Amendment's            Due Process Clause, but

"[p Jrison disciplinary proceedings are not part of a criminal prosecution, and the full panoply of

rights due a defendant in such proceedings does not apply." See Wolffv. McDonnell, 418 U.S.

539, 556 (1974) (citing Morrissey v. Brewer, 408 U.S. 471, 488 (1972)). In prison disciplinary

proceedings where an inmate faces the possible loss of diminution credits, he is entitled to certain

due process protections. These include: (1) advance written notice of the charges against him; (2)

a written statement of the evidence relied on and the reasons for taking any disciplinary action; (3)

a hearing where he is afforded the right to call witnesses and present evidence when doing so is



                                                  6
not inconsistent with institutional safety and correctional concerns, and a written decision; (4) the

opportunity to have non-attorney representation when the inmate is illiterate or the disciplinary

hearing involves complex issues; and (5) an impartial decision-maker. See Wolff, 418 U.S. at 564-

66, 570-71, 578-79. There is no constitutional right to confront and cross-examine witnesses or to

retain and be appointed counsel. See id; Baxter v. Palmigiano, 425 U.S. 308, 322 (1976); Brown

v. Braxton, 373 F.3d 501,504-05 (4th Cir. 2004). As long as the hearing officer's decision contains

a written statement of the evidence relied upon, due process is satisfied. See Baxter, 425 U.S. ,at

322, n.5.

        Alsop does not allege that he did not receive all the procedural process that was due. The

record reflects that he received advance written notice of the charges against him, was able to

present witnesses and evidence at his hearing, was offered but declined representation,            was

provided a written statement of the evidence, and was granted an impartial decision maker. Be

also was present at the hearing and testified. After the hearing, he received the DBO's written

decision.

        As to Alsop's substantive due process claim, substantive due process is satisfied if the

disciplinary hearing decision was based upon "some evidence." Superintendent, Mass. Corr.lnst.

v. Hill, 472 U.S. 445,455 (1985). Federal courts do not review the correctness of a disciplinary

hearing officer's findings of fact. See Kelly v. Cooper, 502 F. Supp. 1371, 1376 (E.D. Va. 1980).

The findings will only be disturbed when unsupported by any evidence, or when wholly arbitrary

and capricious.   See Hill, 472 U.S. at 456; see also Baker v. Lyles, 904 F.2d 925, 933 (4th Cir.

1990). As long as there is some evidence in the record to support a disciplinary committee's

factual findings, a federal court will not review their accuracy. See Hill, 472 U.S. at 455-456.




                                                 7
       Alsop's effort to present new evidence (the affidavit of Lawrence) and new theories of

what constitutes possession are unavailing. The DHO decision was based upon the evidence

presented at the time of the disciplinary hearing. The record evidence demonstrates that the DHO

weighed the testimony and evidence offered by Alsop against evidence presented by prison staff

and found that Alsop possessed the medication as alleged. The DHO issued a written decision that

provided an evidentiary basis for the ruling. Further, there is no evidence that the DHO was not

impartial. The DHO's      decision was supported by "some evidence"           which is all that is

constitutionally required. See Hill, 472 U.S. at 455-56; Wolff, 418 U.S. at 564-66,570-71,578-79.

                                           Conclusion

       Respondent is entitled to summary judg        nt i his favor. A separate Order follows.



  February 6, 2020
Date                                          Paul W. Grimm
                                              United States District Judge




                                                 8
